          Case 1:17-cv-02325-JDB Document 89 Filed 07/28/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED
 PEOPLE (NAACP), et al.,

                     Plaintiffs,

           v.                                     No. 17-cv-1907 (JDB)

 DONALD TRUMP, et al.,

                     Defendants.


 THE TRUSTEES OF PRINCETON
 UNIVERSITY, et al.,

                     Plaintiffs,

           v.                                     No. 17-cv-2325 (JDB)

 UNITED STATES OF AMERICA, et al.,

                     Defendants.


                                          NOTICE

        Defendants respectfully notify the Court and the Plaintiffs that, earlier today, the

Department of Homeland Security issued a memorandum on the following subject:

“Reconsideration of the June 15, 2012 Memorandum Entitled ‘Exercising Prosecutorial Discretion

with Respect to Individuals Who Came to the United States as Children.’” That memorandum is

attached to this filing as Exhibit 1.
  Case 1:17-cv-02325-JDB Document 89 Filed 07/28/20 Page 2 of 2




Dated: July 28, 2020         Respectfully submitted,

                             DAVID M. MORRELL
                             Deputy Assistant Attorney General

                             BRAD P. ROSENBERG
                             Assistant Branch Director

                             /s/ Rachael L. Westmoreland
                             RACHAEL L. WESTMORELAND (GA Bar.
                             #539498)
                             STEPHEN M. PEZZI
                             Trial Attorneys
                             United States Department of Justice
                             Civil Division, Federal Programs Branch
                             1100 L St. NW
                             Washington, DC 20005
                             Tel.: (202) 202-514-1280
                             Fax: (202) 616-8470
                             Email: rachael.westmoreland@usdoj.gov

                             Counsel for Defendants




                                2
